Citation Nr: 1633042	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  13-30 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for cancer to include Waldenström's Macroglobulinemia, multiple myeloma, and leukemia, to include as due to radiation exposure.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to September 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In May 2015, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In September 2015, the Board remanded these claims for additional development.

The issue of entitlement to service connection for a brain impairment has been raised by the record in a June 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction.  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for any appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

Throughout the entirety of the appeal, the Veteran has been adamant that he has Waldenström's Macroglobulinemia, multiple myeloma, and leukemia as a result of exposure to high levels of microwave radiation during duties as an electronics technician during service.

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in three different ways.  Davis v. Brown, 10 Vet. App. 209 (1997); Rucker v. Brown, 10 Vet. App. 67 (1997).  

Service connection can be established under 38 C.F.R. § 3.303(d) (2015) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311 (2015), if the condition at issue is a radiogenic disease, such as all forms of leukemia except chronic lymphatic leukemia, multiple myeloma, and lymphomas other than Hodgkin's disease.  

In a September 2013 letter, J.R.M., M.D., remarked that he had treated the Veteran for many years for multiple myeloma, macroglobulinemia, and forms of leukemia.  The Board additionally notes that in the August 2013 statement of the case, the RO stated that the new World Health Organization (WHO) classification places Waldenström's Macroglobulinemia under the category of lymphoplasmacytic lymphomas, itself a subcategory of the indolent (low-grade) non-Hodgkin lymphomas.  The Veteran submitted references to support that assertion.  That evidence suggests that the condition at issue is a radiogenic disease.  38 C.F.R. § 3.311(b)(2)(i), (xv), (xxii) (2015).

If a Veteran has one of the radiogenic diseases listed in 38 C.F.R. § 3.311(b)(2), a request will be made for any available records concerning the Veteran's exposure to radiation.  These records normally include but may not be limited to the Veteran's Record of Occupational Exposure to Ionizing Radiation forms, DD Form 1141, if maintained, service medical records, and other records which may contain information pertaining to the Veteran's radiation dose in service.  38 C.F.R. § 3.311(b)(2)(iii).

Then, the Veteran's records are to be forwarded to the VA Under Secretary for Health for preparation of a dose estimate, to the extent feasible, based on available methodologies.  After a dose estimate is obtained, the case will be referred to the VA Under Secretary for Benefits for review as to whether sound scientific medical evidence supports the conclusion that it is at least as likely as not that the Veteran's disease resulted from radiation exposure during service.  38 C.F.R. § 3.311(c) (2015).  

Previously, the Veteran's DD Form 1141 was requested from the Personnel Information Exchange System (PIES).  In February 2007, PIES responded that a DD Form 1141 was not a matter of record for the Veteran.  The PIES response noted that the Veteran's service medical records may contain a DD Form 1141.  A review of the Veteran's service medical records is negative for a DD Form 1141.  That evidence suggests that a DD Form 1141 may not have been maintained for the Veteran.  It appears that since no DD Form 1141 was located, the Veteran's records were not forwarded to the Under Secretary for preparation of a dose estimate.

Any available records concerning the Veteran's exposure to radiation, which normally include but may not be limited to the DD Form 1141, should be assembled and forwarded to the Under Secretary for preparation of a dose estimate.  38 C.F.R. § 3.311(b)(2) (2015).  Notably, the Veteran's service personnel records have not been associated with the claims file.  On remand, the Veteran's service personnel records should be obtained and reviewed for a DD Form 1141 or additional evidence relating to the claimed exposure to radiation.  Once those records have been obtained, the Veteran's records, to include his statements, should be forwarded to the Under Secretary for preparation of a dose estimate.  After the dose estimate is obtained, the case should be referred to the VA Under Secretary for Benefits for review as to whether sound scientific medical evidence supports the conclusion that it is at least as likely as not that the Veteran's disease resulted from radiation exposure during service.  38 C.F.R. § 3.311(c) (2015).

Further, the Veteran's claim for TDIU is inextricably intertwined with the issue of entitlement to service connection for cancer to include Waldenström's Macroglobulinemia, multiple myeloma, and leukemia.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).  Therefore, further consideration of the claim for a TDIU must be deferred.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Obtain the Veteran's service personnel records and review them for a DD Form 1141 or other evidence of in-service radiation exposure.

2.  Then, in accordance with 38 C.F.R. § 3.311(b)(2), the case should be referred to forwarded to the VA Under Secretary for Health, for preparation of a radiation dose estimate to the extent feasible, based on available methodologies, for consideration in adjudication of this claim.

3.  After a dose estimate has been provided by the VA Under Secretary for Health, the case should be forwarded to the VA Under Secretary for Benefits to obtain an opinion as any relationship between the Veteran's multiple myeloma, macroglobulinemia, and forms of leukemia, and in-service radiation exposure.  The opinion provider should opine as to whether it is as least as likely as not (50 percent probability or more) that the Veteran's multiple myeloma, macroglobulinemia, and forms of leukemia were caused by in- service radiation exposure.  The opinion provider must provide a rationale for the opinion.  The opinion provider is requested to specifically discuss the September 2013 letter from J.R.M., M.D., and the December 2013 evaluation from S.J.D., Ph.D.  If additional evidence is needed, pursuant to a response from an opinion provider above, the appropriate steps should be taken to obtain that evidence or the reasons and bases for not doing so should be clearly set forth.  The opinion provider is advised that Veteran and other laypersons are competent to report personal observations of the Veteran's symptoms and treatment, and those reports must be considered in formulating any opinions.  If the opinion provider rejects the lay reports of the Veteran and other laypersons, the opinion provider should explain the reason for doing so. 

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

